K. K. HALL, Circuit Judge,
dissenting:
The majority has concluded that a state’s authority to select disenfranchising offenses is unrestrained by the Equal Protection Clause. While such authority must necessarily be broad, I cannot agree that it is without limit.
Unlike the majority, I do not believe that the Supreme Court in Richardson v. Ramirez, 418 U.S. 24, 94 S.Ct. 2655, 41 L.Ed.2d 551 (1974), anticipated the problem presented in this appeal. While Richardson preserved in general terms the state’s power to exclude “some or all felons,” it did not contain the in-depth analysis of the limits of that power demanded here. We are confronted with a statute which on its face classifies misdemeanors with felonies and arbitrarily discriminates among persons of equal culpability. The basic unfairness of this statute is obvious. Only a strained reading of Richardson can justify such legislation.
The principles of democracy and justice require that powers conferred upon governing bodies must have limits. I see no reason for making an exception such as the one created today. This decision not only per*406mits abuses such as those embodied in the South Carolina statute, but also cripples the ability of the courts to prevent future abuses.
Judge Hemphill has clearly and forcefully expressed my views. I would affirm on the basis of his excellent opinion.
For these reasons and those expressed by WINTER, J., I must dissent.